Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Application, Amendments and/or Claims
2.		Applicant’s response dated 7/6/2020 is considered and entered into record. Claims 1, 14, and 18-19 are amended. Claims 1-3, 5-7, 9, 11-14 and 16-20 are currently pending.
3.		Claims 1-3, 5-7, 9, 11-14 and 16-20, drawn to a method of producing oligodendrocytes in vitro, are being considered for examination in the instant application. 

Withdrawn Objections/Rejections
4.		Upon appropriate amendment of claims 18 and 19, the rejection under 35 U.S.C. 112(b) is withdrawn.
5.		Upon consideration of amendment of claims 1 and 18, the rejection under 35 U.S.C. 103 is withdrawn.
6.		Upon consideration of amendment of claim 1, the rejection under nonstatutory obviousness-type double patenting is withdrawn.

New Rejections – necessitated by current amendment
Claim Rejection - 35 USC § 103
7.    		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to 
8.		Claims 1-3, 5-6, 9, 11-14, 16, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Douvaras et al (Stem Cell Rep 3: 250-259, 2014) in view of Pasca et al (Nat Methods 12: 671-678, 2015), in further view of Pamies et al (Altex 34: 362-376, Epub: 11/24/2016), as evidenced by McDonnell et al (J Neur Sc 165: 77-83, 1999). 
9. 		The claims are directed to a method for producing human oligodendrocytes in culture, comprising interacting myelinating oligodendrocytes, myelinated neurons and astrocytes comprising (i) inducing a neural fate by culturing intact colonies or aggregates of human pluripotent stem cells (PSC) for 2 to 10 days in a medium comprising an effective dose of BMP inhibitor and TGFβ inhibitor for generating spheroids; (ii) differentiating the PSC spheroid to a spheroid of neural progenitor cells (NPCs) by culturing in a suspension culture for 1 to 4 weeks in a medium comprising fibroblast growth factor 2 (FGF2) and epidermal growth factor (EGF); (iii) differentiating NPC spheroids to hOS spheroids comprising interacting human oligodendrocytes, astrocytes and neurons, by culturing in neural media lacking FGF2 and EGF, and comprising an effective dose of PDGF-AA, IGF-1, HGF, BDNF, NT3, insulin, cAMP, T3 and biotin; (iv) maintaining the hOS spheroid for one month or longer in neural medium to obtain cultures that include myelinating oligodendrocytes, neurons and astrocytes (claim 1); wherein: the cells have at least 1 allele of a myelin disorder (claim 2); the pluripotent stem cells are induced (iPSCs) (claim 3): the BMP inhibitor is dorsomorphin and the TGFβ inhibitor is SB-431542 (claim 5); the suspension culture is feeder free (claim 6); step(i) of claim 1 further comprises culturing spheroids of step (i) with sonic hedgehog (SHH) pathway agonists and retinoic acid or with SHH agonists and wnt inhibitors (claim 9); and the neural medium of step (iv) of claim 1 is lacking growth factors, but comprising ascorbic acid, insulin, cAMP, T3 and biotin (claim 11). The claims also recite isolating oligodendrocytes from a oligodendro-spheroid by flow cytometry, magnetic immunoselection or immunopanning (claim 12). The claims further 
10.		Douvaras et al teach the generation of human myelinating oligodendrocytes from primary progressive multiple sclerosis (PPMS) patients using induced pluripotent stem cells. The reference teaches using induced pluripotent stem cells (iPSCs) obtained from skin biopsy of PPMS patients, culturing as spheres in a (mTeSR1) medium with bFGF (mTeSR1 is known to be a feeder free cell culture medium) containing SB431542 (TGFβ inhibitor) and LDN193189 (BMP inhibitor), and switching the cells to medium containing retinoic acid (RA) and rhSHH (sonic hedgehog agonist) at day 8 (page 256, Experimental procedures; page 258, Oligodendrocyte differentiation protocol; Supplemental information (SI), Supplemental Experimental procedures, para 1; Detailed oligodendrocyte differentiation protocol); culturing in (PDGF) medium containing PDGF-AA, IGF-1, HGF, NT3, insulin, cAMP, T3 and biotin, and thereafter in (glial) medium comprising ascorbic acid, insulin, cAMP, T3 and biotin, wherein the medium lacks growth factors for differentiation to oligodendrocytes (Table S2; page 252, col 2, para 2), and wherein the culturing in the PDGF and glial media are for about 65 days (one month or longer) (Figure 2 A) (instant claims 1, 3, 6, 9, 11). The reference also teaches that the cultures comprise astrocytes and neurons (Figure S2E; page 252, col 2, para 2). Even though the reference does not teach interacting oligodendrocytes, this would expectedly be an inherent feature of the culture comprising spheres differentiating to different cells – astrocytes, neurons and oligodendrocytes, absent evidence to the contrary. The reference further teaches that the cells are harvested (isolated) using flow cytometry (SI, Flow cytometry) (instant claim 12). as recited in claims 13, 14, 16). The reference does not teach that the oligodendrocytes contacted with the candidate agent comprise at least two of these cells having differing genotypes (as in instant claim 18). However, since the oligodendrocytes are differentiated from iPSCs obtained from different patients (page 256 – Subjects; page 258 – Cell Lines), the genotypes of oligodendrocytes in the culture panel are inherently expected to be different, absent any evidence to the contrary. Even though Douvaras et al do not teach that the cells or isolated oligodendrocytes have at least one allele associated with myelin disorder (instant claim 2), this is inherent as patients with PPMS, a myelin disorder (a neural disease), have inherited risk factors, such as the HLA-DR2 allele as evidenced by McDonnell et al (abstract). 
11.		Douvaras et al do not teach the use of EGF (of step (ii), BDNF and dorsomorphin as the BMP inhibitor in the culture process.
12.		Pasca et al teach a method of suspension culture using inactivated feeders (feeder free) comprising neural induction of PSCs or iPSCs in spherical structures or spheroids to NPCs in a medium comprising BMP and TGF-β inhibitors - dorsomorphin and SB-431542 respectively; after which the floating spheroids are transferred on the sixth day to a medium comprising FGF2 and EGF. The reference also teaches that the neural progenitor spheroids are differentiated to neurons and astrocytes. The reference further teaches that the cells are incubated from day 25 in neural medium lacking EGF and FGF2, but comprising BDNF and NT-3, and further from day 43 onwards, the cells are incubated in neural medium without growth factors (maintained) (page 672, Results, para 1, 2; Online methods, para 1, 2). 

14.		Pamies et al teach a culture comprising iPSC derived human 3D microphysiological system comprising differentiated neuron, astrocytes and oligodendrocytes, which mimics the interactions and connectivity between neurons and glial cells as in the central nervous system. The reference teaches that the culturing technique induces the formation of spheroids, and after over 8 weeks, results in cell to cell interaction and 40% myelination (Summary; page 366, col 2, last para; Fig 1A, 1C, 3B). The reference demonstrates co-immunostaining of neurons and myelin marker MBP, and increased association of MBP+ (myelinated) cells with axons, as well as a “wrapping myelinating process” similar to myelination of axons in vivo (myelinated neurons) (Fig. 4A, B, C). The reference concludes that the “cell-cell interactions shown by neuronal and glial cell populations” of the system recapitulates the processes in the human central nervous system (CNS), which would “provide an excellent tool for future studies for neurological disorders such as multiple sclerosis and other demyelinating diseases” (Summary; page 374, col 1, para 1, 2).
15.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the culture method of generating oligodendrocytes, along with neurons and astrocytes as taught by Douvaras et al by also adding EGF and BDNF in the differentiation protocol of iPSCs, and substituting LDN193189 with dorsomorphin as the BMP inhibitor by a simple substitution of equivalent elements as taught by Pasca et al, and observing the cell-cell interaction and myelination of the cells in culture in view of the teachings of Pamies et al. The person of ordinary skill would have been motivated to add EGF along with FGF2 in the initial differentiation process to promote the “neurogenesis-to-gliogenesis switch” (Pasca et al, page 675, col 1, para 3). The person of ordinary skill would 
16.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
17.		Claims 1-3, 5-7, 9, 11-14, 16, 18, 19 and 20, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Douvaras et al (2014), Pasca et al (2015), and Pamies et al (2016) in view of Goldman et al (Development 142: 3983-3995, 2015) and Piao et al Cell Stem Cell 16: 198-210 (1-27), 2015). 
18.		Claim 19 recites a panel of oligodendrocytes comprising at least two oligodendrocytes under differing culture conditions, are contacted with the agent. Claim 7 recites that the medium of step(i) comprises an effective dose of a wnt inhibitor from day 2 of culture.
19.		The teachings of Douvaras et al, Pasca et al and Pamies et al are set forth above. 
20.		Douvaras et al, Pasca et al or Pamies et al do not specifically teach contacting a panel of oligodendrocytes under differing culture conditions. The references also do not teach using a Wnt inhibitor in step(i) (as in claim 7).

22.		Although Goldman et al suggest the use of Wnt inhibition, Douvaras et al, Pasca et al, Pamies et al or Goldman et al do not teach that the use of an effective dose of Wnt inhibitor in step (i) of the culture.
23.		Piao et al teach a human PSC protocol for the derivation of OPCs including neural induction, patterning of neural precursors, and differentiation of oligodendrocyte progenitor cells, wherein the neural induction was achieved by culturing in the presence of LDN193189 (BMP inhibitor), SB431542 and XAV939 (tankyrase inhibitor that antagonizes Wnt signaling) to obtain neural rosettes with neural precursors or progenitors (i.e. the dose of Wnt inhibitor is effective for inducing cells to a neural fate) (page 4, para 2). Although Piao et al do not explicitly state that the Wnt inhibitor is added on day 2 of the culture, it is obvious that the neural induction is the first step in the reference (as also recited in instant claim 1(i)).
24.		Douvaras et al, Pasca et al, Pamies et al, Goldman et al or Piao et al do not teach contacting a panel of oligodendrocytes under differing culture conditions (as in instant claim 19), or using a Wnt inhibitor beginning day 2 of the culture (instant claim 7). 

26.		Generally, differences in culture conditions will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such parameters are critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
27		Additionally, with regard to the addition of Wnt inhibitor in the culture medium or the number of oligodendrocytes to be used in the screening assay recited in instant claims 7 and 19, it is noted that such conditions are results-effective variables which can be optimized.  In the case of optimizing the exact day of addition of the molecule (Wnt inhibitor) after knowing the significance of the same, one of skill in the art would clearly recognize that such additions must be timed sufficiently to obtain the desired result, wherein such timing can be variable and could easily be optimized by a scientist. Similarly, the number of cells required for a screening a pharmaceutical agent is a variable which could also be optimized by a pharmacologist in the field based upon the agent used. As such, the exact day of addition in culture or use of the number of cells in a screening assay, would amount to nothing more than routine experimentation (see In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977); and In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).  
28.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

29.		Claims 1-3, 5-6, 9, 11-14, 16, 17-18 and 20, are rejected under AIA  35 U.S.C. 103 as being unpatentable over Douvaras et al (2014) in view of Pasca et al (2015) and Pamies et al (2016), and in further view of Schultz et al (US PGPB 20140038949, 2/6/2014). 
30.		Claim 17 recites that the agent is an immune effector cell or an immune modulatory agent.
31.		The teachings of Douvaras et al, Pasca et al and Pamies et al are set forth above.
32. 		Douvaras et al, Pasca et al or Pamies et al do not teach that the agent is an immune effector cell or an immune modulatory agent. 
33.		Schultz et al teach methods for identifying agents that induce differentiation of OPCs to myelinating oligodendrocytes using cell based screening assay (abstract; para 0101, para 0167). The reference teaches that agents can be immunomodulatory agents that is disease modifying for MS or PPMS (para 0119, 0121).
34.		It would therefore, have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, to modify the culture method of generating interacting myelinating oligodendrocytes, along with neurons and astrocytes, and further use the cells for screening candidate agents as taught by the combined teachings of Douvaras et al, Pasca et al, and Pamies et al by using immunomodulatory agents in view of the teachings of Schultz et al. The person of ordinary skill would have been motivated to use immunomodulatory agents as neural diseases associated with myelin disorder like MS are manifested by demyelination brought about by “autoimmune inflammatory attack against myelin and oligodendrocytes”, and immunomodulatory agents have the ability to alter “the course of a 
35.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.

36.		Claims 1-3, 5-6, 9, 11-14, 16, 18 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Douvaras et al (2014) and Pamies et al (2016) in view of Sloan et al (US Patent 10,494,602, filed 5/18/2016), as evidenced by McDonnell et al (1999).
37.		The teachings of Douvaras et al and Pamies et al are set forth above. 
38.		Douvaras et al or Pamies et al do not teach the use of EGF (of step (ii), BDNF and dorsomorphin as the BMP inhibitor in the culture process.
39.		Sloan et al teach a method of suspension culture using inactivated feeders (feeder free) comprising neural induction of PSCs or iPSCs in spherical structures or spheroids to NPCs in a medium comprising BMP and TGF-β inhibitors - dorsomorphin and SB-431542; after which the floating spheroids are transferred on the sixth day to a medium comprising FGF2 and EGF. The reference teaches that the neural progenitor spheroids are differentiated to neurons, oligodendrocytes and astrocytes. The reference also teaches that the cells are incubated from day 25 in neural medium lacking EGF and FGF2, but comprising BDNF and NT-3, and further from day 43 onwards, the cells are incubated in neural medium without growth factors (maintained) (col 22, lines 44-63; claims 1-2 and 4-8). 

41.    		Thus, the claimed invention as a whole was prima facie obvious over the combined teachings of the prior art.
	Applicant’s Remarks:
42.		Applicant submits that current amendment emphasizes the instant invention feature, not just directed to a method for producing human oligodendrocytes, but also for “generating an interacting 3-dimensional cell culture system” with myelinating oligodendrocytes interacting with astrocytes and neurons in a physiologically relevant way. Applicant emphasizes that the instant claims are directed to spheroid of cells or suspension culture, which is important for myelination. Applicant asserts that the system provides a spatial interaction of oligodendrocytes and neurons, such that the neurons can be myelinated by oligodendrocytes, thus providing a system 
43.		Applicant argues that Douvaras teaches that the neural induction was done using adherent culture, the OLIG2 induction was done in the absence of exogenous FGF, and the transition from adherent to spheroid culture was a “critical step to enrich the OLIG2+ population and possibly restrict differentiation to the oligodendrocyte lineage. Applicant argues that since Douvaras focuses on the restriction of development of neurons and astrocytes, this is contrary to instant invention and cannot be combined with Pasca. 
44.		Applicant adds that the secondary references - Pasca et al, Goldman et al, Piao et al, Schultz et al and Sloan et al do not remedy the teachings of the primary reference, and moreover do not teach interacting myelinating oligodendrocytes, neurons and astrocytes. Applicant therefore, requests withdrawal of the rejections.
45.		Applicant’s arguments are fully considered, however, are not found to be persuasive. Douvaras teaches initial culturing of iPSCs with bFGF and then switching to a medium without FGF (meTSR1) for oligodendrocyte differentiation by embryoid body or sphere formation (3 dimensional aggregates)(Supplemental Experimental procedures - hPSC culture conditions; Detailed oligodendrocyte differentiation protocol). The reference also teaches that the differentiation (of spheres) produces neurons (~20%) and astrocytes (~15%) in addition to oligodendrocytes (Fig S2E; 2M; page 252, col 2, para 2), upon culturing in a medium comprising the growth factors as stated in the rejection. Instant claims require FGF in the induction to neural progenitor step (ii) of claim 1, however, differentiation to a spheroid comprising  claim preamble has the import that the claim as a whole suggests for it. Likewise, dependent claims (e.g. 12-14, 18-20) are also limited to isolated oligodendrocytes. The instant claims as recited therefore, are directed primarily to producing oligodendrocytes. Based upon said reasoning and contrary to Applicant’s allegation, the application of Douvaras as prior art is proper and can be combined with Pasca.
46.		Applicant’s argument that the instant method was not just for producing human oligodendrocytes, but also for “generating an interacting 3-dimensional cell culture system” is appreciated, however, the recited claims (independent and dependent claims as stated above) are clearly focused on the generation of isolated oligodendrocytes, wherein the culture also comprises neurons and astrocytes (as also taught by Douvaras). For indicated similarity in the culture protocol and cell types generated, the method of Douvaras in combination with Pasca and Pamies teachings, renders the instant claims obvious. Pamies et al is added to address the newly added “interacting” limitation in the amended claims.
47.		Applicant’s description of the instant invention and the submitted Marton reference are fully considered. Applicant’s assertion of instant spheroids as “the first to contain myelinating oligodendrocytes”, and that the system is the first to study “key cell-cell interaction”, seemingly indicates that Applicant is pointing to unexpected results. The combination of the above references however, proves that the knowledge and expertise for the claimed method for a culture comprising interacting myelinating oligodendrocytes, myelinated neurons and astrocytes was known in the art and the results were expected to be successful. The prima facie In re Nolan, 553 F.2d 1261, 1267, 193 USPQ 641, 645 (CCPA 1977).
48.		Applicant’s argument that the secondary references (Pasca et al, Goldman et al, Piao et al, Schultz et al and Sloan et al) do not remedy the teachings of the primary reference, and moreover do not teach interacting myelinating oligodendrocytes, neurons and astrocytes, is not found to be persuasive. As stated above, Douvaras is teaching the protocol using spheres, for generating oligodendrocytes in a culture comprising neurons and astrocytes. Applicant’s argument that none of the references teach or suggest interacting myelinating cells, is accepted, and addressed in the new rejections by adding the teachings of Pamies et al. Note Pamies provides an expectation of success in performing the methods now claimed, including the establishment of multiple interacting cell types.  The claimed invention therefore, as a whole is prima facie obvious over the combined teachings of the cited prior art. 
Double Patenting
Non-Statutory

49.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
50.		A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
51.		Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

52.		Claims 1-3 and 5-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-2, 4-8 of US patent number 10,494,602, in view of Douvaras et al (2014) and Pamies et al (2016). Although the conflicting claims are not identical, they are not patentably distinct from each other because in each case the claims are drawn to a culture method comprising differentiating human PSCs in a medium comprising BMP inhibitor (dorsomorphin) and TGFβ inhibitor (SB-431542) for 2 to 10 days; differentiating the PSC spheroid to a spheroid of neural progenitor cells (NPCs) by culturing in a suspension culture for 1 to 4 weeks in a medium comprising fibroblast growth factor 2 (FGF2) and epidermal growth factor (EGF); differentiating NPC spheroids to hOS spheroids comprising human oligodendrocytes, astrocytes and neurons, by culturing in neural media lacking FGF2 and EGF, and comprising BDNF, NT3; (iv) maintaining the hOS spheroid for one month or longer in neural medium in the absence of growth factors to obtain cultures that include oligodendrocytes, neurons and astrocytes, wherein: the cells have at least 1 allele of a neurologic or myelin disorder; the pluripotent stem cells are induced (iPSCs), the culture is a suspension culture in feeder layer free condition; and the first step further comprises a Wnt inhibitor. 
The differences between the two sets of claims are as follows: 
(i) Instant claims recite the addition of PDGF-AA, IGF-1, HGF, insulin, cAMP, T3 and biotin, during differentiation of neural progenitor spheroids, while the ‘602 claims do not have this limitation. However, claim 1(c) of the ‘602 patent recites that the medium comprises, i.e. defines  Additionally, the ‘602 claims also recite the generation of oligodendrocytes, astrocytes and neurons, therefore, the addition of PDGF-AA, IGF-1, HGF, insulin, cAMP, T3 and biotin, would be obvious to the person of ordinary skill in view of the teachings of Douvaras et al. as stated in the rejection above.
(ii) Instant claims recite interacting myelinating oligodendrocytes and myelinated neuron, while the ‘602 patent claims do not recite these limitations. However, this would be obvious in view of Douvaras et al and Pamies et al for reasons set forth in the rejections above. 
53.		Therefore, the instant claims are not patentably distinct over the issued claims in U.S. patent 10,494,602.

	Applicant’s remarks:
54.		Applicant argues that a skilled artisan will not be motivated to modify the claims of the ‘602 patent in view of Douvaras et al, based upon the current unobvious amendment reciting interacting cells. Applicant therefore, requests withdrawal of the rejection.
55.		Applicant’s argument is considered however, is not found to be persuasive based upon the analysis stated above. Also, upon consideration of the amendment, the previous rejection is withdrawn and a new rejection in view of Douvaras and Pamies is set forth. The instant claims are rejected as being obvious over the ‘602 claims in view of the combined teachings of Douvaras et al and Pamies et al.

Conclusion
56.	No claims are allowed.
57.		Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
58.		A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
59.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aditi Dutt whose telephone number is (571)272-9037.  The examiner can normally be reached on M-F 9:00am-5:00pm.
60.		If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Stucker, can be reached on 571-272-0911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
61.		Information regarding the status of an application may be
obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov/. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/A. D./
Examiner, Art Unit 1649
5 April 2021


/DANIEL E KOLKER/Supervisory Patent Examiner, Art Unit 1644